POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Brenda K. Clancy, a Director and President of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of March, 2014. /s/ Brenda K. Clancy Brenda K. Clancy, Director and President POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, C. Michiel van Katwijk, a Director, Executive Vice President, Treasurer and Chief Financial Officer of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of March, 2014. /s/ C. Michiel van Katwijk C. Michiel van Katwijk, Director, Executive Vice President, Treasurer and Chief Financial Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Eric J. Martin, a Senior Vice President and Corporate Controller of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of March, 2014. /s/ Eric J. Martin Eric J. Martin, Senior Vice President and Corporate Controller POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Mark W. Mullin, a Director and Chairman of the Board of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 24th day of March, 2014. /s/ Mark W. Mullin Mark W. Mullin, Director and Chairman of the Board POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Arthur C. Schneider, a Director, Senior Vice President, and Chief Tax Officer of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of March, 2014 /s/ Arthur C. Schneider Arthur C. Schneider, Director, Senior Vice President and Chief Tax Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Craig D. Vermie, a Director, Senior Vice President, Secretary and General Counsel of Transamerica Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of, or in connection with or in any way related to, the Registration Statements and any and all amendments thereto, filed by Separate Account VUL 3 of Transamerica Life Insurance Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the Separate Account VUL 3 variable universal life policies and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number Separate Account VUL 3 Transamerica Elite 333-153814 Separate Account VUL 3 Transamerica Journey 333-192793 IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of March, 2014. /s/ Craig D. Vermie Craig D. Vermie, Director, Senior Vice President, Secretary and General Counsel
